DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As per MPEP 609.01(B)(3), for non-English documents that are cited in an Information Disclosure Statement (IDS), applicant must provide either a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or a written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c). In the IDS filed 11/20/20, documents KR 20-0408057 and KR 20-0465213 are cited but no English language description or translation for them is included in the application file. As a courtesy to applicant, examiner has considered English-translations of these documents. However, examiner requests that applicant include either brief English language descriptions of each of these documents, or full English language translations of each of these documents. Until such documents are provided by applicant, the IDS is non-compliant with MPEP 609.04(a), Section III.

Claim Objections
Claims 2-8 and 14-18 are objected to because of the following informalities:
In claim 2, “based on change in a weight” should be “based on a change in a weight”
In claim 3, “determining of whether a parking situation occurs” should be “determining of whether [[a]] the parking situation occurs”
In claims 4-7 and 14-17, all instances of “the modification coefficient” should be “the creep torque modification coefficient”
In claim 6, “decreasing the modification coefficient when the distance to the object decreases, or increasing the modification coefficient when the distance to the object increases when the distance to the object is within a threshold distance” should be “decreasing the creep torque modification coefficient when the distance to the object decreases and the distance to the object is within a threshold distance, or increasing the creep torque modification coefficient when the distance to the object increases and the distance to the object is within [[a]] the threshold distance”
In claims 8 and 18, “exceed rolling resistance” should be “exceed a rolling resistance”
In claim 16, similarly to claim 6, “decreases the modification coefficient when the distance to the object decreases, or increases the modification coefficient when the distance to the object increases when the distance to the object is within a threshold distance” should be “decreases the creep torque modification coefficient when the distance to the object decreases and the distance to the object is within a threshold distance, or increases the creep torque modification coefficient when the distance to the object increases and the distance to the object is within [[a]] the threshold distance”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 11-19 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“a creep torque modifying unit” configured to “determine whether a parking situation occurs” in claims 11 and 13, “apply a creep torque modification coefficient” in claim 11, “adjust the modification coefficient” in claim 14, increase the modification coefficient in claim 15, decrease the modification coefficient in claims 15-16, and determine a maximum value and a minimum value of the modification coefficient and maintain the modification coefficient between the maximum value and the minimum value in claim 17
“a sensing unit” configured to “sense contact with an object” in claims 11-12
“a creep torque controller” configured to “variably control the creep torque” in claim 11 and multiply the modified creep torque by the variable coefficient to determine a variable control torque in claim 18
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“a creep torque modifying unit”: this component is disclosed in at least [0043-0046], [0054], [0068-0069] and Fig. 5 (creep torque modifying unit 571) of applicant’s disclosure. However, it is not clear from any of these parts of the disclosure whether the creep torque modifying unit takes the form of hardware, software executed by a processor, or another form entirely. Therefore, the corresponding claim limitations are rendered indefinite and a rejection is given in the section of this office action title “Claim Rejections – 35 USC 112”. 
“a sensing unit”: this component is disclosed in at least [0043], [0052], [0054], [0056], [0059], [0070-0071] and Fig. 5 (parking curb sensing unit 573) of applicant’s disclosure. However, it is not clear from any of these parts of the disclosure whether the sensing unit takes the form of hardware, software executed by a processor, or another form entirely. Therefore, the corresponding claim limitations are rendered indefinite and a rejection is given in the section of this office action title “Claim Rejections – 35 USC 112”. 
“a creep torque controller”: this component is disclosed in at least [0043], [0057-0059], [0063-0064], [0071] and Fig. 5 (creep torque controller 575) of applicant’s disclosure. However, it is not clear from any of these parts of the disclosure whether the creep torque controller takes the form of hardware, software executed by a processor, or another form entirely. Therefore, the corresponding claim limitations are rendered indefinite and a rejection is given in the section of this office action title “Claim Rejections – 35 USC 112”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 8, 10 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, applicant recites, “the determining of the modified creep torque comprises sensing contact with the object based on change in a weight of the vehicle based on a calculation of an acceleration and the modified creep torque” (emphasis added). However, it is not clear how the modified creep torque can be determined based on itself. Therefore, the claim is rendered indefinite and rejected under 35 USC 11s(b).
Based on reading the specification and claim 12, which contains similar limitations to claim 2, examiner recommends that applicant amend claim 2 as follows:
2. The parking control method according to claim 1, wherein the method further comprises sensing the contact with the object based on a change in a weight of the vehicle based on a calculation of an acceleration and the modified creep torque.
	The above amendment would be adequate to overcome the present 112(b) rejection. However, this is merely examiner’s suggestion and it is ultimately up to applicant how applicant wishes to amend the claim. For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation and interpret the claim as per the above suggested claim amendment. This way, there is no need to find prior art that determines the modified creep torque based on itself.

	Regarding claims 8 and 18, applicant recites, “wherein a maximum value of the variable coefficient is determined such that the maximum value does not exceed rolling resistance” (emphasis added).
	However, a coefficient, which is unitless, cannot be compared to a rolling resistance, which is a force per unit mass. Therefore, the claims are rendered indefinite and rejected under 35 USC 112(b). Examiner recommends the following amendment to resolve this 112(b) rejection:
“wherein a maximum value of the variable coefficient is determined such that the maximum value does not cause a force of the creep torque to exceed a force of a rolling resistance”
The above amendment would be adequate to overcome the 112(b) rejections. However, this is merely examiner’s recommendation. It is ultimately up to applicant how applicant wishes to amend the claims. Until such an appropriate amendment is made, examiner will use examiner’s broadest reasonable interpretation for purposes of prior art rejection.

	Regarding claim 10, applicant recites “A computer-readable recording medium” in the preamble of the claim, which suggests that claim 10 is intended to be an independent claim directed to a computer-readable medium. However, applicant also recites, “executing the parking control method according to claim 1”, which suggests that claim 10 is intended to be a dependent claim of claim 1, which recites a method. It is therefore indefinite whether applicant intends for claim 10 to be (1) an independent claim reciting a computer-readable medium or (2) a dependent claim reciting a method.
	If (1) is applicant’s intention, examiner recommends that applicant maintain the current preamble (though adding the word “non-transitory” would help clarify this preamble and overcome a 101 rejection) and amend the remainder of the claim to explicitly recite each of the limitations of claim 1.
	If (2) is applicant’s intention, examiner recommends that applicant instead change the preamble to read, “The parking control method according to claim 1, wherein”, and add any additional limitations which applicant sees fit to include.
	Until either of these amendments is made, it is unclear whether applicant intends for claim 10 to be an independent claim reciting a computer-readable medium or a dependent claim reciting a method, and the claim is therefore rendered indefinite and rejected under 35 USC 112(b). For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation.

Claims 11-19 are also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, based on the interpretation of these claims under 35 USC 112(f), as discussed in the section of this office action titled “Claim Interpretation”.
Regarding claims 11-19, the following claim limitations invoke 35 U.S.C. 112(f):
“a creep torque modifying unit” configured to “determine whether a parking situation occurs” in claims 11 and 13, “apply a creep torque modification coefficient” in claim 11, “adjust the modification coefficient” in claim 14, increase the modification coefficient in claim 15, decrease the modification coefficient in claims 15-16, and determine a maximum value and a minimum value of the modification coefficient and maintain the modification coefficient between the maximum value and the minimum value in claim 17
“a sensing unit” configured to “sense contact with an object” in claims 11-12
“a creep torque controller” configured to “variably control the creep torque” in claim 11 and multiply the modified creep torque by the variable coefficient to determine a variable control torque in claim 18
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, a review of the written description reveals the following:
“a creep torque modifying unit”: this component is disclosed in at least [0043-0046], [0054], [0068-0069] and Fig. 5 (creep torque modifying unit 571) of applicant’s disclosure. However, it is not clear from any of these parts of the disclosure whether the creep torque modifying unit takes the form of hardware, software executed by a processor, or another form entirely. Therefore, the corresponding claim limitations are rendered indefinite.
“a sensing unit”: this component is disclosed in at least [0043], [0052], [0054], [0056], [0059], [0070-0071] and Fig. 5 (parking curb sensing unit 573) of applicant’s disclosure. However, it is not clear from any of these parts of the disclosure whether the sensing unit takes the form of hardware, software executed by a processor, or another form entirely. Therefore, the corresponding claim limitations are rendered indefinite.
“a creep torque controller”: this component is disclosed in at least [0043], [0057-0059], [0063-0064], [0071] and Fig. 5 (creep torque controller 575) of applicant’s disclosure. However, it is not clear from any of these parts of the disclosure whether the creep torque controller takes the form of hardware, software executed by a processor, or another form entirely. Therefore, the corresponding claim limitations are rendered indefinite.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because, as per MPEP 2106.03, Section II, the limitation “A computer-readable recording medium” may be interpreted as transitory forms of signal transmission. In order to resolve this rejection, applicant may amend the claim to recite: “A non-transitory computer-readable recording medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10-11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180093662 A1) in view of Imamura et al. (US 20210172517 A1), hereinafter referred to as Kim ‘662 and Imamura, respectively.
Regarding claim 1, Kim ‘662 discloses A parking control method for a vehicle imitating a creep torque (Kim ‘662 discloses that processor 170 controls the traveling of the vehicle in a creeping mode in which a basic torque is consistently provided to the vehicle, thus achieving the safe automatic parking function [See at least Kim ‘662, 0171]) using an electric motor (Kim ‘662 discloses that the vehicle may be an electric vehicle including an electric motor as a power source [See at least Kim ‘662, 0043]. Also see at least Fig. 1 in Kim ‘662: Kim ‘662 further discloses that the vehicle 700 according to the embodiment includes wheels 13FL and 13RL rotated by a power source [See at least Kim ‘662, 0046]. It will therefore be appreciated that the wheels of the electric vehicle are rotated by the electric motor), the method comprising: 
determining whether a parking situation occurs (See at least Fig. 18 in Kim ‘662: Kim ‘662 discloses that the automatic parking function may be performed by a user (S301) wherein the input unit 110 can receive an input of performing the automatic parking function or/and an input of setting a target parking space from the user, and the processor 170 can perform the automatic parking function [See at least Kim ‘662, 0153]); 
applying a creep torque modification to a creep torque (Kim ‘662 discloses that the processor 170 controls the traveling of the vehicle in a creeping mode in which a basic torque is consistently provided to the vehicle, thus achieving the safe automatic parking function [See at least Kim ‘662, 0171]. Kim ‘662 also teaches that the creep torque may be increased or decreased [See at least Kim ‘662, 0172]. Because this torque can be changed, the basic torque may be regarded as a modification to a creep torque) until contact with an object that applies a reaction force to a wheel in a parking direction is sensed (See at least Fig. 18 in Kim ‘662: Kim ‘662 discloses that during the control of the traveling of the vehicle, the processor 170 can detect an object of a traveling resistance (S302) wherein, specifically, the processor 170 can analyze the sensor information received from the interface unit 130 and calculate the movement distance per an output of the vehicle and when the movement distance per an output of the vehicle decreases to a predetermined value or less, the processor 170 determines that there is the traveling resistance [See at least Kim ‘662, 0155]. Kim ‘662 further discloses that the processor 170 can detect the traveling resistance, which occurs when the traveling of the vehicle is interrupted because a wheel of the vehicle catches the object O during traveling of the vehicle, based on vehicle traveling information acquired through the interface unit 130, the sensor unit 155, or the communication unit 120 [See at least Kim ‘662, 0156]), to determine a modified creep torque (Kim ‘662 discloses that, when the factor of (i.e., object responsible for. Kim ‘662 uses “factor” to mean “object”) the traveling resistance is an object which the vehicle can pass over (YES in S306), the object O of the traveling resistance, the processor 170 can calculate a correction output value for passing over a factor of the traveling resistance and control the vehicle to pass over the factor of the traveling resistance by controlling the power unit of the vehicle according to the correction output value (S308, S309 and S310) [See at least Kim ‘662, 0167]) upon determining that the parking situation occurs (See at least Fig. 18 in Kim ‘662: Kim ‘662 discloses that the automatic parking function may be performed by a user (S301) wherein the input unit 110 can receive an input of performing the automatic parking function or/and an input of setting a target parking space from the user, and the processor 170 can perform the automatic parking function [See at least Kim ‘662, 0153]. It will be appreciated from Fig. 18 that all of steps S302-310 occur as a result of activation of the automatic parking); and 
variably controlling the creep torque by applying a variable to the modified creep torque (Kim ‘662 discloses that when the traveling resistance is detected at the front wheel 13FL of the vehicle, after the front wheel 13FL has passed over the factor of the traveling resistance, the processor 170 changes the torque of the creeping mode back to the basic torque and then allows the vehicle to travel (S310) [See at least Kim ‘662, 0174]. Kim ‘662 further discloses that the processor 170 can change the basic torque of the creeping mode to output the correction output value in the creeping mode before the back wheel FR of the vehicle passes over the factor of the traveling resistance, to control the vehicle to pass over the factor of the traveling resistance [See at least Kim ‘662, 0174]. It will therefore be appreciated that the torque can be changed back and forth between the correction output value and basic value to allow the vehicle to creep over the object). 
However, Kim ‘662 does not explicitly teach the method wherein the creep torque modification applied to the creep torque is a coefficient and the variable controlling of the creep torque is realized by applying a variable coefficient to the modified creep torque. In other words, while Kim ‘662 does teach modification of creep torque, Kim ‘662 does not explicitly teach where the modification is realized using coefficients.
However, Seta does teach a method for modifying torque of an electric vehicle where the modification of the torque is achieved by applying coefficients to the torque (Imamura teaches that a mode of operation of an electric vehicle may be selected from an electric vehicle-low mode in which a torque of the first motor 3 is multiplied by a relatively larger factor, and an electric vehicle-high mode in which a torque of the first motor 3 is multiplied by a relatively smaller factor [See at least Imamura, 0057]). Both Imamura and Kim ‘662 teach methods for controlling torque of an electric vehicle. However, only Imamura explicitly teaches that selecting an increased or decreased torque may be realized by multiplying a motor torque by a specific coefficient.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the torque modification method Kim ‘662 to also change the value of the output torque of the motor by multiplying the torque by a coefficient, as in Imamura. For example, variably controlling the creep torque could be achieved by multiplying the modified creep torque by a coefficient. Anyone of ordinary skill in the art will appreciate that doing so provides a simple way to change the value of the output torque, as will be appreciated by anyone of ordinary skill in the art.

Regarding claim 3, Kim ‘662 in view of Imamura teaches The parking control method according to claim 1, wherein the determining of whether a parking situation occurs is performed based on at least one of whether a parking assistance function is operated (See at least Fig. 18 in Kim ‘662: Kim ‘662 discloses that the automatic parking function may be performed by a user (S301) wherein the input unit 110 can receive an input of performing the automatic parking function or/and an input of setting a target parking space from the user, and the processor 170 can perform the automatic parking function [See at least Kim ‘662, 0153]), presence or absence of parking lots or charging stations based on maps, and whether parking lines or parking curbs are detected from an image.

Regarding claim 7, Kim ‘662 in view of Imamura teaches The parking control method according to claim 1, wherein the determining of the modified creep torque comprises: 
determining a maximum value and a minimum value of the modification coefficient (Kim ‘662 discloses that when the traveling resistance is detected at the front wheel 13FL of the vehicle, after the front wheel 13FL has passed over the factor of the traveling resistance, the processor 170 changes the torque of the creeping mode back to the basic torque and then allows the vehicle to travel (S310) [See at least Kim ‘662, 0174]. Kim ‘662 further discloses that the processor 170 can change the basic torque of the creeping mode to output the correction output value in the creeping mode before the back wheel FR of the vehicle passes over the factor of the traveling resistance, to control the vehicle to pass over the factor of the traveling resistance [See at least Kim ‘662, 0174]. It will be appreciated that the correction value and basic value are different, and therefore correspond to different coefficient values, where one must necessarily be larger than another); and 
maintaining the modification coefficient between the maximum value and the minimum value (Kim ‘662 discloses that when the traveling resistance is detected at the front wheel 13FL of the vehicle, after the front wheel 13FL has passed over the factor of the traveling resistance, the processor 170 changes the torque of the creeping mode back to the basic torque and then allows the vehicle to travel (S310) [See at least Kim ‘662, 0174]. Kim ‘662 further discloses that the processor 170 can change the basic torque of the creeping mode to output the correction output value in the creeping mode before the back wheel FR of the vehicle passes over the factor of the traveling resistance, to control the vehicle to pass over the factor of the traveling resistance [See at least Kim ‘662, 0174]. It will be appreciated that because the torque only assumes the correction value or the basic value, it never leaves the range between the two values).

Regarding claim 10, Kim ‘662 in view of Imamura teaches A computer-readable recording medium storing a program for executing the parking control method (Kim ‘662 discloses that processor 170 may execute the automatic parking function of Fig. 18 [See at Kim ‘662, 0153-0167]) according to claim 1 (See at least the rejection of claim 1 under 35 USC 103 above).

Regarding claim 11, Kim ‘662 discloses A vehicle imitating a creep torque (Kim ‘662 discloses that processor 170 controls the traveling of the vehicle in a creeping mode in which a basic torque is consistently provided to the vehicle, thus achieving the safe automatic parking function [See at least Kim ‘662, 0171]) using an electric motor (Kim ‘662 discloses that the vehicle may be an electric vehicle including an electric motor as a power source [See at least Kim ‘662, 0043]. Also see at least Fig. 1 in Kim ‘662: Kim ‘662 further discloses that the vehicle 700 according to the embodiment includes wheels 13FL and 13RL rotated by a power source [See at least Kim ‘662, 0046]. It will therefore be appreciated that the wheels of the electric vehicle are rotated by the electric motor), the vehicle comprising: 
a creep torque modifying unit configured to determine whether a parking situation occurs (See at least Fig. 18 in Kim ‘662: Kim ‘662 discloses that the automatic parking function may be performed by a user (S301) wherein the input unit 110 can receive an input of performing the automatic parking function or/and an input of setting a target parking space from the user, and the processor 170 can perform the automatic parking function [See at least Kim ‘662, 0153]), and apply a creep torque modification to a creep torque (Kim ‘662 discloses that the processor 170 controls the traveling of the vehicle in a creeping mode in which a basic torque is consistently provided to the vehicle, thus achieving the safe automatic parking function [See at least Kim ‘662, 0171]. Kim ‘662 also teaches that the creep torque may be increased or decreased [See at least Kim ‘662, 0172]. Because this torque can be changed, the basic torque may be regarded as a modification to a creep torque) to determine a modified creep torque (Kim ‘662 discloses that, when a factor of (i.e., object responsible for. Kim ‘662 uses “factor” to mean “object”) a traveling resistance is an object which the vehicle can pass over (YES in S306), the object O of the traveling resistance, the processor 170 can calculate a correction output value for passing over a factor of the traveling resistance and control the vehicle to pass over the factor of the traveling resistance by controlling the power unit of the vehicle according to a correction output value (S308, S309 and S310) [See at least Kim ‘662, 0167]) upon determining the parking situation (See at least Fig. 18 in Kim ‘662: Kim ‘662 discloses that the automatic parking function may be performed by a user (S301) wherein the input unit 110 can receive an input of performing the automatic parking function or/and an input of setting a target parking space from the user, and the processor 170 can perform the automatic parking function [See at least Kim ‘662, 0153]. It will be appreciated from Fig. 18 that all of steps S302-310 occur as a result of activation of the automatic parking); 
a sensing unit configured to sense contact with an object that applies reaction force to a wheel in a parking direction (See at least Fig. 18 in Kim ‘662: Kim ‘662 discloses that during the control of the traveling of the vehicle, the processor 170 can detect an object of a traveling resistance (S302) wherein, specifically, the processor 170 can analyze the sensor information received from the interface unit 130 and calculate the movement distance per an output of the vehicle and when the movement distance per an output of the vehicle decreases to a predetermined value or less, the processor 170 determines that there is the traveling resistance [See at least Kim ‘662, 0155]. Kim ‘662 further discloses that the processor 170 can detect the traveling resistance, which occurs when the traveling of the vehicle is interrupted because a wheel of the vehicle catches the object O during traveling of the vehicle, based on vehicle traveling information acquired through the interface unit 130, the sensor unit 155, or the communication unit 120 [See at least Kim ‘662, 0156]) while the creep torque modifying unit determines the modified creep torque (Kim ‘662 discloses that, when the factor of (i.e., object responsible for. Kim ‘662 uses “factor” to mean “object”) the traveling resistance is an object which the vehicle can pass over (YES in S306), the object O of the traveling resistance, the processor 170 can calculate a correction output value for passing over a factor of the traveling resistance and control the vehicle to pass over the factor of the traveling resistance by controlling the power unit of the vehicle according to the correction output value (S308, S309 and S310) [See at least Kim ‘662, 0167]); and 
a creep torque controller configured to variably control the creep torque by applying a variable to the modified creep torque when the sensing unit senses contact with the object (Kim ‘662 discloses that when the traveling resistance is detected at the front wheel 13FL of the vehicle, after the front wheel 13FL has passed over the factor of the traveling resistance, the processor 170 changes the torque of the creeping mode back to the basic torque and then allows the vehicle to travel (S310) [See at least Kim ‘662, 0174]. Kim ‘662 further discloses that the processor 170 can change the basic torque of the creeping mode to output the correction output value in the creeping mode before the back wheel FR of the vehicle passes over the factor of the traveling resistance, to control the vehicle to pass over the factor of the traveling resistance [See at least Kim ‘662, 0174]. It will therefore be appreciated that the torque can be changed back and forth between the correction output value and basic value to allow the vehicle to creep over the object).
However, Kim ‘662 does not explicitly teach the vehicle wherein the creep torque modification applied to the creep torque is a coefficient and the variable controlling of the creep torque is realized by applying a variable coefficient to the modified creep torque. In other words, while Kim ‘662 does teach modification of creep torque, Kim ‘662 does not explicitly teach where the modification is realized using coefficients.
However, Seta does teach a method for modifying torque of an electric vehicle where the modification of the torque is achieved by applying coefficients to the torque (Imamura teaches that a mode of operation of an electric vehicle may be selected from an electric vehicle-low mode in which a torque of the first motor 3 is multiplied by a relatively larger factor, and an electric vehicle-high mode in which a torque of the first motor 3 is multiplied by a relatively smaller factor [See at least Imamura, 0057]). Both Imamura and Kim ‘662 teach methods for controlling torque of an electric vehicle. However, only Imamura explicitly teaches that selecting an increased or decreased torque may be realized by multiplying a motor torque by a specific coefficient.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the torque modification method Kim ‘662 to also change the value of the output torque of the motor by multiplying the torque by a coefficient, as in Imamura. For example, variably controlling the creep torque could be achieved by multiplying the modified creep torque by a coefficient. Anyone of ordinary skill in the art will appreciate that doing so provides a simple way to change the value of the output torque, as will be appreciated by anyone of ordinary skill in the art.

Regarding claim 13, Kim ‘662 in view of Imamura teaches The vehicle according to claim 11, wherein the creep torque modifying unit determines whether the parking situation occurs based on at least one of whether a parking assistance function is operated (See at least Fig. 18 in Kim ‘662: Kim ‘662 discloses that the automatic parking function may be performed by a user (S301) wherein the input unit 110 can receive an input of performing the automatic parking function or/and an input of setting a target parking space from the user, and the processor 170 can perform the automatic parking function [See at least Kim ‘662, 0153]), presence or absence of parking lots or charging stations based on maps, and whether parking lines or parking curbs are detected from an image.

Regarding claim 17, Kim ‘662 in view of Imamura teaches The vehicle according to claim 11, wherein the creep torque modifying unit determines a maximum value and a minimum value of the modification coefficient (Kim ‘662 discloses that when the traveling resistance is detected at the front wheel 13FL of the vehicle, after the front wheel 13FL has passed over the factor of the traveling resistance, the processor 170 changes the torque of the creeping mode back to the basic torque and then allows the vehicle to travel (S310) [See at least Kim ‘662, 0174]. Kim ‘662 further discloses that the processor 170 can change the basic torque of the creeping mode to output the correction output value in the creeping mode before the back wheel FR of the vehicle passes over the factor of the traveling resistance, to control the vehicle to pass over the factor of the traveling resistance [See at least Kim ‘662, 0174]. It will be appreciated that the correction value and basic value are different, and therefore correspond to different coefficient values, where one must necessarily be larger than another) and maintains the modification coefficient between the maximum value and the minimum value (Kim ‘662 discloses that when the traveling resistance is detected at the front wheel 13FL of the vehicle, after the front wheel 13FL has passed over the factor of the traveling resistance, the processor 170 changes the torque of the creeping mode back to the basic torque and then allows the vehicle to travel (S310) [See at least Kim ‘662, 0174]. Kim ‘662 further discloses that the processor 170 can change the basic torque of the creeping mode to output the correction output value in the creeping mode before the back wheel FR of the vehicle passes over the factor of the traveling resistance, to control the vehicle to pass over the factor of the traveling resistance [See at least Kim ‘662, 0174]. It will be appreciated that because the torque only assumes the correction value or the basic value, it never leaves the range between the two values).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180093662 A1) in view of Imamura et al. (US 20210172517 A1) in further view of Seta et al. (US 20100235043 A1), hereinafter referred to as Seta.
Regarding claim 4, Kim ‘662 in view of Imamura teaches The parking control method according to claim 1, wherein the determining of the modified creep torque comprises adjusting the modification coefficient based on a distance to the object (Kim ‘662 discloses that when the traveling resistance is detected at the front wheel 13FL of the vehicle, after the front wheel 13FL has passed over the factor of the traveling resistance, the processor 170 changes the torque of the creeping mode back to the basic torque and then allows the vehicle to travel (S310) [See at least Kim ‘662, 0174]. Kim ‘662 further discloses that the processor 170 can change the basic torque of the creeping mode to output the correction output value in the creeping mode before the back wheel FR of the vehicle passes over the factor of the traveling resistance, to control the vehicle to pass over the factor of the traveling resistance [See at least Kim ‘662, 0174]).
However, Kim ‘662 in view of Imamura does not explicitly teach the method wherein the coefficient is further adjusted based on whether an accelerator pedal is operated and whether a brake pedal is operated.
However, Seta does teach a method for controlling torque of an electric vehicle where the coefficient is adjusted based on whether an accelerator pedal is operated (See at least Fig. 3A in Seta: Seta teaches that the EV control unit 40 sets a required torque based on an accelerator operation amount Acc and the vehicle speed by referring to a required torque map shown in FIG. 3A, where higher accelerator operation amounts correspond to higher required torques [See at least Seta, 0035]) and whether a brake pedal is operated (See at least Fig. 3Bin Seta: Seta teaches that the EV control unit 40 sets a limiting coefficient (coefficient) based on a brake operation amount Brk by referring to a limiting coefficient map shown in FIG. 3B [See at least Seta, 0035]. Seta further teaches that the EV control unit 40 sets a regenerative torque based on the brake operation amount Brk and the vehicle speed by referring to a regenerative torque map shown in FIG. 3C, and the EV control unit 40 then calculates a corrected torque by multiplying the required torque by the limiting coefficient, and then determines a target torque of the motor-generator 11 by adding together the corrected torque and the regenerative torque [See at least Seta, 0035]. If the product of the required torque and limiting coefficient is regarded as applicant’s “modification coefficient”, it will be appreciated that the modification coefficient has a direct relationship with accelerator operation amount and an inverse relationship with brake operation amount). Both Seta and Kim ‘662 in view of Imamura teach methods for calculating torque of an electric vehicle based on coefficients. However, only Seta explicitly teaches where the coefficient may further be modified based on brake and accelerator amounts, where a brake can be actuated to decrease the coefficient and an accelerator can be used to increase the coefficient.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to add features to the vehicle torque control of Kim ‘662 in view of Imamura allowing the user of the vehicle to slow down the vehicle by actuating the brake to decrease the coefficient or speed up the vehicle by actuating the accelerator to increase the coefficient, as in Seta. Doing so improves safety of the vehicle drive system by giving the user more control in the event of an emergency when a manual override may be needed.

Regarding claim 5, Kim ‘662 in view of Imamura in further view of Seta teaches The parking control method according to claim 4, wherein the adjusting of the modification coefficient comprises increasing the modification coefficient when the accelerator pedal is operated (See at least Fig. 3A in Seta: Seta teaches that the EV control unit 40 sets a required torque based on an accelerator operation amount Acc and the vehicle speed by referring to a required torque map shown in FIG. 3A, where higher accelerator operation amounts correspond to higher required torques [See at least Seta, 0035]), or decreasing the modification coefficient when the brake pedal is operated (See at least Fig. 3Bin Seta: Seta teaches that the EV control unit 40 sets a limiting coefficient (coefficient) based on a brake operation amount Brk by referring to a limiting coefficient map shown in FIG. 3B [See at least Seta, 0035]. Seta further teaches that the EV control unit 40 sets a regenerative torque based on the brake operation amount Brk and the vehicle speed by referring to a regenerative torque map shown in FIG. 3C, and the EV control unit 40 then calculates a corrected torque by multiplying the required torque by the limiting coefficient, and then determines a target torque of the motor-generator 11 by adding together the corrected torque and the regenerative torque [See at least Seta, 0035]. If the product of the required torque and limiting coefficient is regarded as applicant’s “modification coefficient”, it will be appreciated that the modification coefficient has a direct relationship with accelerator operation amount and an inverse relationship with brake operation amount).

Regarding claim 14, Kim ‘662 in view of Imamura teaches The vehicle according to claim 11, wherein the creep torque modifying unit adjusts the modification coefficient based on a distance to the object (Kim ‘662 discloses that when the traveling resistance is detected at the front wheel 13FL of the vehicle, after the front wheel 13FL has passed over the factor of the traveling resistance, the processor 170 changes the torque of the creeping mode back to the basic torque and then allows the vehicle to travel (S310) [See at least Kim ‘662, 0174]. Kim ‘662 further discloses that the processor 170 can change the basic torque of the creeping mode to output the correction output value in the creeping mode before the back wheel FR of the vehicle passes over the factor of the traveling resistance, to control the vehicle to pass over the factor of the traveling resistance [See at least Kim ‘662, 0174]).
However, Kim ‘662 in view of Imamura does not explicitly teach the vehicle wherein the coefficient is further adjusted based on whether an accelerator pedal is operated and whether a brake pedal is operated.
However, Seta does teach a method for controlling torque of an electric vehicle where the coefficient is adjusted based on whether an accelerator pedal is operated (See at least Fig. 3A in Seta: Seta teaches that the EV control unit 40 sets a required torque based on an accelerator operation amount Acc and the vehicle speed by referring to a required torque map shown in FIG. 3A, where higher accelerator operation amounts correspond to higher required torques [See at least Seta, 0035]) and whether a brake pedal is operated (See at least Fig. 3Bin Seta: Seta teaches that the EV control unit 40 sets a limiting coefficient (coefficient) based on a brake operation amount Brk by referring to a limiting coefficient map shown in FIG. 3B [See at least Seta, 0035]. Seta further teaches that the EV control unit 40 sets a regenerative torque based on the brake operation amount Brk and the vehicle speed by referring to a regenerative torque map shown in FIG. 3C, and the EV control unit 40 then calculates a corrected torque by multiplying the required torque by the limiting coefficient, and then determines a target torque of the motor-generator 11 by adding together the corrected torque and the regenerative torque [See at least Seta, 0035]. If the product of the required torque and limiting coefficient is regarded as applicant’s “modification coefficient”, it will be appreciated that the modification coefficient has a direct relationship with accelerator operation amount and an inverse relationship with brake operation amount). Both Seta and Kim ‘662 in view of Imamura teach methods for calculating torque of an electric vehicle based on coefficients. However, only Seta explicitly teaches where the coefficient may further be modified based on brake and accelerator amounts, where a brake can be actuated to decrease the coefficient and an accelerator can be used to increase the coefficient.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to add features to the vehicle torque control of Kim ‘662 in view of Imamura allowing the user of the vehicle to slow down the vehicle by actuating the brake to decrease the coefficient or speed up the vehicle by actuating the accelerator to increase the coefficient, as in Seta. Doing so improves safety of the vehicle drive system by giving the user more control in the event of an emergency when a manual override may be needed.

Regarding claim 15, Kim ‘662 in view of Imamura in further view of Seta teaches The vehicle according to claim 14, wherein the creep torque modifying unit increases the modification coefficient when the accelerator pedal is operated (See at least Fig. 3A in Seta: Seta teaches that the EV control unit 40 sets a required torque based on an accelerator operation amount Acc and the vehicle speed by referring to a required torque map shown in FIG. 3A, where higher accelerator operation amounts correspond to higher required torques [See at least Seta, 0035]), or decreases the modification coefficient when the brake pedal is operated (See at least Fig. 3Bin Seta: Seta teaches that the EV control unit 40 sets a limiting coefficient (coefficient) based on a brake operation amount Brk by referring to a limiting coefficient map shown in FIG. 3B [See at least Seta, 0035]. Seta further teaches that the EV control unit 40 sets a regenerative torque based on the brake operation amount Brk and the vehicle speed by referring to a regenerative torque map shown in FIG. 3C, and the EV control unit 40 then calculates a corrected torque by multiplying the required torque by the limiting coefficient, and then determines a target torque of the motor-generator 11 by adding together the corrected torque and the regenerative torque [See at least Seta, 0035]. If the product of the required torque and limiting coefficient is regarded as applicant’s “modification coefficient”, it will be appreciated that the modification coefficient has a direct relationship with accelerator operation amount and an inverse relationship with brake operation amount).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180093662 A1) in view of Imamura et al. (US 20210172517 A1) in further view of Seta et al. (US 20100235043 A1) in further view of Kim (US 20210331677 A1), hereinafter referred to as Kim ‘677.
Regarding claim 6, Kim ‘662 in view of Imamura in further view of Seta teaches The parking control method according to claim 4.
However, Kim ‘662 in view of Imamura in further view of Seta does not explicitly teach the method wherein the adjusting of the modification coefficient comprises decreasing the modification coefficient when the distance to the object decreases, or increasing the modification coefficient when the distance to the object increases when the distance to the object is within a threshold distance.
However, Kim ‘677 does teach a method wherein the adjusting of the modification coefficient comprises decreasing the modification coefficient when the distance to the object decreases (Kim ‘677 teaches that a method for operating a vehicle control apparatus according to an embodiment of the present invention may include a process (S710) of detecting a distance from a speed bump, a process (S720) of detecting a speed of a vehicle, a process (S730) of providing an input parameter to a prediction model, a process (S740) of controlling a vehicle driver so that a brake is driven to a braking intensity outputted by a first prediction model when the vehicle enters the speed bump on the basis of the distance from the speed bump [See at least Kim ‘677, 0370]. It will be appreciated from the rejection of claim 4 that application of a brake results in a decrease of the modification coefficient), or increasing the modification coefficient when the distance to the object increases when the distance to the object is within a threshold distance. Both Kim ‘677 and Kim ‘662 in view of Imamura in further view of Seta teach methods for operating a vehicle to control its speed in proximity to speed bumps. However, only Kim ‘677 explicitly teaches where the vehicle may apply a brake based on its distance from the speed bump.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Kim ‘662 in view of Imamura in further view of Seta to also brake the vehicle before the vehicle encounters a speed bump, as in Kim ‘677. Anyone of ordinary skill in the art will appreciate that doing so improves comfort and safety by reducing the impact between the vehicle and the speed bump.

Regarding claim 16, Kim ‘662 in view of Imamura in further view of Seta teaches The vehicle according to claim 14.
However, Kim ‘662 in view of Imamura in further view of Seta does not explicitly teach the vehicle wherein the creep torque modifying unit decreases the modification coefficient when the distance to the object decreases, or increases the modification coefficient when the distance to the object increases when the distance to the object is within a threshold distance.
However, Kim ‘677 does teach a method decreases the modification coefficient when the distance to the object decreases (Kim ‘677 teaches that a method for operating a vehicle control apparatus according to an embodiment of the present invention may include a process (S710) of detecting a distance from a speed bump, a process (S720) of detecting a speed of a vehicle, a process (S730) of providing an input parameter to a prediction model, a process (S740) of controlling a vehicle driver so that a brake is driven to a braking intensity outputted by a first prediction model when the vehicle enters the speed bump on the basis of the distance from the speed bump [See at least Kim ‘677, 0370]. It will be appreciated from the rejection of claim 4 that application of a brake results in a decrease of the modification coefficient), or increases the modification coefficient when the distance to the object increases when the distance to the object is within a threshold distance. Both Kim ‘677 and Kim ‘662 in view of Imamura in further view of Seta teach methods for operating a vehicle to control its speed in proximity to speed bumps. However, only Kim ‘677 explicitly teaches where the vehicle may apply a brake based on its distance from the speed bump.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Kim ‘662 in view of Imamura in further view of Seta to also brake the vehicle before the vehicle encounters a speed bump, as in Kim ‘677. Anyone of ordinary skill in the art will appreciate that doing so improves comfort and safety by reducing the impact between the vehicle and the speed bump.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180093662 A1) in view of Imamura et al. (US 20210172517 A1) in further view of Nishikawa et al. (US 20050099146 A1), hereinafter referred to as Nishikawa.
Regarding claim 8, Kim ‘662 in view of Imamura teaches The parking control method according to claim 1, wherein the variably controlling of the creep torque comprises multiplying the modified creep torque by the variable coefficient (Imamura teaches that a mode of operation of an electric vehicle may be selected from an electric vehicle-low mode in which a torque of the first motor 3 is multiplied by a relatively larger factor, and an electric vehicle-high mode in which a torque of the first motor 3 is multiplied by a relatively smaller factor [See at least Imamura, 0057]).
However, Kim ‘662 in view of Imamura does not explicitly teach the method wherein a maximum value of the variable coefficient is determined such that the maximum value does not exceed rolling resistance.
However, Nishikawa does teach a method wherein a maximum value of the variable coefficient for controlling torque is determined such that the maximum value does not exceed rolling resistance (Nishikawa teaches that a vehicle sets a permissible maximum braking torque that allows the rolling friction of the rear wheels to be secured that can be electrically imparted to the rear wheels by the regenerative operation of the second generator-motor [See at least Nishikawa, 0119]. It will be appreciated from the rejection of this claim under 35 USC 112, discussed in the section of this office action called “Claim Rejections – 35 USC 112”, that a coefficient (which is unitless) cannot be compared to a rolling resistance (which is a force), so this reference is examiner’s best attempt to interpret applicant’s intent). Both Nishikawa and Kim ‘662 in view Imamura teach methods for controlling torque of electric vehicles. However, only Nishikawa explicitly teaches where, when regenerative braking occurs, generated forces do not exceed rolling resistance.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle control system of Kim ‘662 in view of Imamura to also prevent forces generated by regenerative braking from exceeding rolling resistance, as in Nishikawa. Anyone of ordinary skill in the art will appreciate that doing so improves safety by improving controllability of the vehicle during braking.

Regarding claim 18, Kim ‘662 in view of Imamura teaches The vehicle according to claim 11, wherein the creep torque controller multiplies the modified creep torque by the variable coefficient to determine a variable control torque (Imamura teaches that a mode of operation of an electric vehicle may be selected from an electric vehicle-low mode in which a torque of the first motor 3 is multiplied by a relatively larger factor, and an electric vehicle-high mode in which a torque of the first motor 3 is multiplied by a relatively smaller factor [See at least Imamura, 0057]).
However, Kim ‘662 in view of Imamura does not explicitly teach the vehicle wherein a maximum value of the variable coefficient is determined such that the maximum value does not exceed rolling resistance.
However, Nishikawa does teach a method wherein a maximum value of the variable coefficient for controlling torque is determined such that the maximum value does not exceed rolling resistance (Nishikawa teaches that a vehicle sets a permissible maximum braking torque that allows the rolling friction of the rear wheels to be secured that can be electrically imparted to the rear wheels by the regenerative operation of the second generator-motor [See at least Nishikawa, 0119]. It will be appreciated from the rejection of this claim under 35 USC 112, discussed in the section of this office action called “Claim Rejections – 35 USC 112”, that a coefficient (which is unitless) cannot be compared to a rolling resistance (which is a force), so this reference is examiner’s best attempt to interpret applicant’s intent). Both Nishikawa and Kim ‘662 in view Imamura teach methods for controlling torque of electric vehicles. However, only Nishikawa explicitly teaches where, when regenerative braking occurs, generated forces do not exceed rolling resistance.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle control system of Kim ‘662 in view of Imamura to also prevent forces generated by regenerative braking from exceeding rolling resistance, as in Nishikawa. Anyone of ordinary skill in the art will appreciate that doing so improves safety by improving controllability of the vehicle during braking.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180093662 A1) in view of Imamura et al. (US 20210172517 A1) in further view of Suzuki et al. (US 20170080927 A1), hereinafter referred to as Suzuki.
Regarding claim 9, Kim ‘662 in view of Imamura teaches The parking control method according to claim 1.
However, Kim ‘662 does not explicitly teach the method wherein the object that applies the reaction force includes a parking curb.
However, Suzuki does teach a method for detecting a collision of a tire with an object wherein the object that applies the reaction force includes a parking curb (Suzuki teaches that the vibration determination unit 13 detects a collision of the tire 3 with a wheel stop or the like [See at least Suzuki, 0023]). Both Suzuki and Kim ‘662 teach methods for detecting collision between a vehicle tire and an obstacle. However, only Suzuki explicitly teaches where the obstacle may be a wheel stop, which is also known as a parking curb.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to make the vehicle of Kim ‘662 able to detect collision with a parking curb, as in Suzuki. Anyone of ordinary skill in the art will appreciate that a parking curb is a common obstacle in vehicle environments and that the ability to detect it improves safety of automated driving.

Regarding claim 19, Kim ‘662 in view of Imamura teaches The vehicle according to claim 11.
However, Kim ‘662 does not explicitly teach the vehicle wherein the object that applies the reaction force includes a parking curb.
However, Suzuki does teach a method for detecting a collision of a tire with an object wherein the object that applies the reaction force includes a parking curb (Suzuki teaches that the vibration determination unit 13 detects a collision of the tire 3 with a wheel stop or the like [See at least Suzuki, 0023]). Both Suzuki and Kim ‘662 teach methods for detecting collision between a vehicle tire and an obstacle. However, only Suzuki explicitly teaches where the obstacle may be a wheel stop, which is also known as a parking curb.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to make the vehicle of Kim ‘662 able to detect collision with a parking curb, as in Suzuki. Anyone of ordinary skill in the art will appreciate that a parking curb is a common obstacle in vehicle environments and that the ability to detect it improves safety of automated driving.

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any other pertinent objections and rejections in prior sections of this office action are also resolved.
The closest prior art of record is Kim et al. (US 20180093662 A1) in view of Imamura et al. (US 20210172517 A1) in further view of Nave et al. (US 20210354691 A1), hereinafter referred to as Nave. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2 and 12, Kim ‘662 in view of Imamura teaches The parking control method according to claim 1 and the vehicle according to claim 11, respectively, wherein the method or vehicle determines contact with the object (Kim ‘662 discloses that, when the factor of (i.e., object responsible for. Kim ‘662 uses “factor” to mean “object”) the traveling resistance is an object which the vehicle can pass over (YES in S306), the object O of the traveling resistance, the processor 170 can calculate a correction output value for passing over a factor of the traveling resistance and control the vehicle to pass over the factor of the traveling resistance by controlling the power unit of the vehicle according to the correction output value (S308, S309 and S310) [See at least Kim ‘662, 0167]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method or vehicle where sensing contact with the object is based on a change in a weight of the vehicle based on a calculation of an acceleration and the modified creep torque.
The closest that any reference comes to this limitation is Nave, since Nave does teach a vehicle which executes a method wherein a plurality of vehicle sensors, which may possible include an accelerometer, may be used to determine changes in weight distribution of a vehicle when a vehicle hits a road bump (Nave teaches that plurality of sensors 105 may include impact sensors that detect impacts to vehicle 100 [See at least Nave, 0067]. Nave further teaches that plurality of sensors 105 may include an accelerometer, and that vehicle controller 110 may be configured to monitor sensor data from plurality of sensors 105 to determine weight distribution information and/or location and position of the occupants [See at least Nave, 0068]. Nave further teaches that vehicle controller 110 may compare sensor data for a particular event (e.g., a road bump) with historical sensor data to identify the weight distribution of vehicle 100 and/or the location of the occupants of vehicle 10 [See at least Nave, 0068]). However, Nave is not explicit enough to read on the claimed limitation because while [Nave, 0068] teaches that a plurality of sensors possibly including an accelerometer may be utilized to determine vehicle weight distributions and/or occupant locations, which means that Nave does not explicitly state which sensors are being used to determine weight distributions and which sensors are being used to simply determine occupant locations. Therefore, Nave is not explicit as to how accelerometer values are used in this context and does not explicitly teach that a change in a weight of the vehicle is based on a calculation of an acceleration, unlike the claimed invention. Furthermore, while Nave does teach that sensor data (again, from an ambiguous plurality of sensors) may be gathered during an even where a vehicle contacts a road bump (See at least [Nave, 0068]), Nave never explicitly teaches a causal relationship wherein sensing contact with the object is based on a change in a weight of the vehicle, i.e., the object is not explicitly detected based on a change in the weight data. This is also unlike the claimed invention. Finally, Nave is silent as to any discussion of using a torque to determine weight of a vehicle or contact with the object. Therefore, Nave is not in the field of endeavor of utilizing acceleration and torque values to determine weight of a vehicle in order to sense contact with an object, unlike the claimed invention, and it would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Nave with any other prior art to arrive at such an invention.
For at least the above stated reasons, claims 2 and 12 are object to for containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668